MEMORANDUM**
Nancy Makanui appeals pro se the district court’s denial of her motion for a new trial following a jury verdict for the defendants in Makanui’s 42 U.S.C. § 1983 action alleging that police officers violated her constitutional rights when they arrested her for custodial interference. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Desrosi-ers v. Flight Int’l of Florida, Inc., 156 F.3d 952, 957 (9th Cir.1998), and we affirm.
In its order denying Makanui’s motion for a new trial, the district court set forth the evidence to support the jury’s finding that Makanui failed to prove that the defendants lacked probable cause to arrest her. The court then weighed the evidence based on the proper legal standards. Consequently, the district court did not abuse its discretion. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.